Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an Allowance in response to the application filed on 11/27/2019.
Therefore, claims 1-36 are pending and allowed below.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Montalvo (2010/0088261) teaches fully automated demand response may be implemented at end users, in accordance with terms agreed to by end users to reduce energy demand during demand response events. Demand reduction actions to implement the objectives of a demand response event at the end users may be determined, desirably using artificial intelligence and neural networks, based on energy demand curtailment objectives of the demand response event, hierarchy(ies) of demand reduction actions for respective demand response events ordered to minimize undesired impact at the end users, and monitoring data received from, or relating to implementing energy demand curtailment at, the end users. In addition, demand reduction actions may be automatically implemented at end users in the absence of a demand response event, to implement energy demand curtailment according to criteria of end users, where the demand reduction actions are determined based on monitoring data and a hierarchy(ies) of demand reduction actions and using artificial intelligence and neural networks.  Henze et al. (2013/0013121) teaches buildings or facilities containing energy consuming or energy generating devices may be optimized for efficient energy usage and distribution. Energy consumption or generation by a building or components may be controlled by a system comprising a building model for predicting behavior of the building given predicted future conditions and possible control inputs. An optimization component running an optimization algorithm in conjunction with the building model may evaluate the predicted building behavior in accordance with at least one criterion and determine a desired set of control inputs. Commercial building thermal mass may be harnessed to continuously and optimally integrate large commercial building HVAC operations with electric grid operations and markets in large metropolitan areas. The service may be deployed using scalable, automated, web-based technology.  The prior art of record taken alone or in combination fails to teach execute a neural network inference engine using the predictive model for generating one or more output based on inputs, the one or more output comprising one or more command for controlling a controlled appliance, the inputs comprising the at least one environmental characteristic value in the area and the at least one set point; modify the one or more command; transmit the one or more modified command to the controlled appliance via the at least one communication interface; generate at least one metric representative of an execution of the one or more modified command by the controlled appliance; transmit the inputs, the one or more output and the at least one metric to a training server via the at least one communication interface; and receive an update of the predictive model comprising updated weights from the training server via the at least one communication interface.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Friday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Ben Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIEN C NGUYEN/Primary Examiner, Art Unit 3694